FELDMAN, Chief Justice.
The issue in this case is whether petitioner Maricopa County used the correct value of Palo Verde Nuclear Plant Units I and II in calculating the denominator of the formula used to determine its primary property tax levy limit for the 1987 tax year pursuant to article 9, § 19 of the Arizona Constitution and A.R.S. § 42-301(A). The court of appeals held that it did not. See El Paso Elec. Co. v. Maricopa County, 171 Ariz. 489, 831 P.2d 865 (Ct.App.1992); see also Salt River Project Agric. Improv. and Power Dist. v. Maricopa County, 171 Ariz. 476, 831 P.2d 852 (Ct.App.1992) (companion case). We granted review to resolve the conflict between the court of appeals’ opinion and the opinion in Arizona Tax Research Ass’n v. Maricopa County, 162 Ariz. 94, 781 P.2d 71 (Ct.App.), vacated in part, 163 Ariz. 255, 787 P.2d 1051 (1989), on this issue of statewide importance. See Rule 23(c)(4), Ariz.R.Civ.App. Proc., 17B A.R.S. We have jurisdiction pursuant Ariz. Const, art. 6, § 5(3).
Construction of Palo Verde Nuclear Plant Units I and II was virtually complete before the end of 1986. Because, however, the units were not in service for the full 1986 calendar year, they were valued at 50% of their construction cost as “construction work in progress” (CWIP) for the 1986 tax year pursuant to A.R.S. § 42-144.02(C), (H)(1). For the 1987 tax year, the units were valued at their full construction cost as “original plant in service” (OPIS) pursuant to § 42-144.02(H)(5). In calculating its 1987 levy limit, the County used a figure representing OPIS-minus-CWIP in the denominator of its calculation, effectively treating the increase in the value of the property that occurred when it was put into service as net new construction. See Arizona Tax Research, 162 Ariz. at 96, 781 P.2d at 73.
El Paso Electric Co., along with other utilities and financial service companies *337(collectively Respondents), challenged the County’s levy limit calculation in the Arizona Tax Court, which granted summary judgment in favor of the County. Respondents appealed, and the court of appeals reversed. For the reasons given in our opinion today in Salt River Project v. Apache County, 172 Ariz. 337, 837 P.2d 139 (1992), the judgment of the Arizona Tax Court is affirmed, and that portion of the court of appeals’ opinion addressing the calculation of Maricopa County’s 1987 property tax levy limit is vacated.
MOELLER, V.C.J., and CORCORAN, ZLAKET and MARTONE, JJ., concur.